Citation Nr: 1232430	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10-00 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1997 to March 2004, with service in Iraq, for which he was awarded the Army Commendation Medal with the valor device and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs.  The Veteran's notice of disagreement was received in June 2009.  A statement of the case was issued in November 2009, and a substantive appeal was received in December 2009.  The Veteran requested a Travel Board hearing at a local RO.  A hearing was scheduled for August 21, 2012; the Veteran did not appear for the hearing and did not request that it be rescheduled.  

Also, as an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Tinnitus was incurred during the Veteran's period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his tinnitus is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for tinnitus which he contends began during active duty.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran contends that he is entitled to service connection for tinnitus as a result of his noise trauma experienced during active duty service.  It is not in dispute that the Veteran has tinnitus, as competent (medical) evidence documents his complaints of such, and tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran's DD Form 214 shows that his primary military occupational specialty was an Infantryman and that he was awarded the Army Commendation Medal with a valor device and the Combat Infantryman Badge.  Based on the nature of his combat service, the Board readily concedes that he was exposed to noise trauma in service.  See 38 U.S.C.A. § 1154.  What he must still show to establish service connection for his tinnitus is that the current disability is related to the noise trauma in service.  

On January 2009 VA audiological examination, the Veteran reported having recurrent bilateral tinnitus since returning from his deployment to Iraq, while still on active service.  The January 2009 VA examiner noted that the Veteran's hearing acuity at enlistment and separation from service was within normal limits and that the Veteran never mentioned any type of ear-related problems, such as tinnitus, while in service.  The examiner therefore opined that the Veteran's tinnitus was less likely as not related to military noise exposure or events that occurred in service.  However, it is not clear to the Board whether the examiner fully considered the nature and circumstances consistent with the Veteran's combat service when providing this opinion.  

The Board is thus presented with a situation where there is favorable evidence (in the form of the Veteran's statements as to symptomatology he is competent to report.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).) and negative evidence (in the form of the January 2009 opinion).  Although the Veteran is competent (even as a layperson) to report symptoms which he has experienced, the Board must determine if he is credible.  In this regard, the Board has reviewed the service records and post-service records and finds no persuasive reason not to find the Veteran credible.  Tinnitus or ringing in the ears was not reported on inservice examinations, but the examination reports do not include any specific questions about tinnitus.  In his claim for service connection, notice of disagreement, substantive appeal, and at his January 2009 VA examination, the Veteran has consistently reported that his tinnitus began while on active service following his deployment to Iraq.  Additionally, the Veteran has asserted that he believed the ringing in his ears would resolve on its own and as such did not report it at his December 2003 separation examination.  

Under these circumstances the Board views the Veteran as credible as to the time of onset of the tinnitus.  This finding together with the fact that he was clearly exposed to acoustic trauma during service places the favorable evidence in a state of equipoise with the negative medical opinion.  Accordingly, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b). 

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, ordering a new VA examination; however, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993); Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

In closing, in view of the fact that the full benefit sought by the Veteran as to his claim for service connection for tinnitus is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations because there is no detriment to the Veteran as a result of any VCAA deficiency.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  The Board also notes that an RO letter in January 2009 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  Should the Veteran disagree with the RO's actions in the course of effectuating the grant of service connection, he may file a timely notice of disagreement if he wishes to appeal from those downstream issues.



ORDER

Entitlement to service connection for tinnitus is warranted.  The appeal is granted.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


